ATTBE-SNEP   GENERAL,
                           YI-IEXAS




Honorable Robert S. Calvert           Opinion NO. M-934
Comptroller of Public Aocounts
State Finance Building                Re:   Whether any certification
Austin, Texas 78711                         is now called for under
                                            Article'4357, V.C..S.,
                                            specifically including;.,
                                            purchases governed by
                                            Article 655, V.C.S., atid-
                                            whether certification is
                                            now called for in statutes
                                            such as Article 6145-8
                                            (Section 4-D) and 4386~
                                            V.C.S. which do not relate
                                            to purchases governed by
                                            provisions of Article 655,
Dear Mr. Calvert:                           V.C.S.

          Your request for an official opinion from this office
is concerned with the following questions:

               1. Whether any certification is now
          called for under Article 4357, Vernon's Civil
          Statutes, specifically including purchases
          governed by the provisions of Article 655,
          Vernon's Civil Statutes; and if certification
          is required, who is the proper party to make
          the oertificate?

               2. Whether verification of any kind is
          now required in statutes such as Articles
          6145-8 (Section 4D) and 4386c, Vernon's Civil
          Statutes; and if so, who shall make the affida-
          vits or verifications?

          We reaffirm our opinion No. M-893-n (1971) in which
it was concluded that the Legislature clearly expressed its
intent in the enactment of House Bill 1190, Acts 62nd Legislature,
R. S. 1971, to eliminate the requirement for a certification on
the invoice by the contractors or sellers and requires that such
invoices be tendered in accordance with the Board of Control
rules and regulations.  To this extent House Bill 1190 not only

                             -4555-
 Honorable Robert S. Calvert, page 2 (M-934)

.,      :,          .

 amended such requirement in Article 655 but eliminated and
~amended such~ requirement in Article 4357 by necessary impli-
 cation insofar as the same relates to contracts governed by
 the provisions of Article 655. The reasoning and authorities
 given in that opinion are applicable and appropriate in disposing
 of your first question.

           House Bill 1190, Acts 62nd Legislature, R. S, 1971,
 does not eliminate or amend any other requirements in Article
 4357 except the requirement for a certification on the invoices
 by the contractor or seller in contracts governed by provisions
 of Article 655. Therefore, the following requirements of
 Article 4357 are still in effect and are quoted:

                       "(a) No warrant shall be prepared except
                  on presentation to the warrant clerk of a
                  properly audited claim, certified to its
                  correctness, the proper auditing of which
                  claim shall be evidenced by the initials
                  written thereon by the person auditing the
                  same: and such claim so certified and audit-
                  ed shall be sufficient and the only authority
                  for the preparation of a warrant or warrants.
                  . . .II

                  Under this question the receiving agency would have
     the burden    of complying with the above requirements of verifi-
     cation.

           In this regard Article 657, Vernon's Civil Statutes,
 has application and is quoted as follows:

                       "As soon as supplies are received by a
                  State Agency they shall be inspected by the
                  storekeeper or person duly authorized to
                  receive supplies, and if such supplies corre-
                  spond in every particular with those covered
                  by the contract under which they were purchased
                  and if the invoice is correct, he shall certify
                  that such is true and transmit to the Board
                  of Control the original invoice and duplicate.
                  As soon as an invoice is received for services
                  rendered to any State Agency, if the store-
                  keeper or person duly authorized to check such
                  services finds that such services correspond
                  in every particular with those services con-
                  tracted for and that the invoice is correct,
                  then he shall certify that such is true and
                                     -4556-
Honorable Robert Si Calvert, .page 3 (M-93.4)



          transmit to the State Board of Control
          the original invoice and duplicate.  If
          the Board of Control finds such invoice
          to be correct, it shall approve and
          transmit same to the State Comptroller."

          Thereafter, Article 658, Vernon's;Civil    Statutes,
controls the completion of the transaction:

               "When such invoice so approved by
          such storekeeper and by the Board of
          Control, shall be approved by the Comp-
          troller, he shall draw his warrant upon
          the State Treasury for the amount due
          on the invoice or for so much thereof as
          has been allowed, and it shall be charged
          against the institution."

          It is our opinion that the requirements for verifica-
tion as set out in such special Articles as 6145-8 (Section 4D)
and 4386c, Vernon's Civil Statutes, are not eliminated or.
amended by House Bill 1190, Acts 62nd Legislature, R. S. 1971,
because they do not relate to purchases or contracts governed
by Article 655. Consequently, the specific requirements in
such articles must be carried out as well as the general
requirements contained in Article 4357 stated above.

                           SUMMARY

               House Bill 1190, Acts 62nd Legislature,
          R. S. 1971, amends Article 4357, and thereby
          eliminates the requirements for a certifica-
          tion on the invoices by the contractors or
          sellers of all contracts and purchases
          governed by the provisions of Article 655,
          V.C.S. All other requirements set out in
          Articles 4357, 657, 658 and such Articles
          as 6145-8 (Section 4D) and 4386c, V.C.S.,
          must be followed in all invoices prior to
          presentation for payment.




                              Atto    ey General of Texas

                             -4557-
Honorable Robert S. Calvert, page 4 (M-934)



Preqared by gam L. Jones
Ass ~stiintAttorney General

APPROVED:
OPINION COMMITTEE

Kerns Taylor, Chairman
W. E. Allen, Co-Chairman

Malcolm Quick
Harriet Burke
Robert Darden
Rex H. White, Jr.

MEADE F. GRIFFIN
Staff Legal Assistant

ALFREDWALKER
Executive Assistant

NOLA WHITE
First Assistant




                              -4558-